PER Curiam.
This is a companion case to Hagins v. Redevelopment Commission, decided this day and reported ante 90. It is referred to in *107sufficient detail in the statement of facts in that case to disclose that decision there controls decision here. See also the statement of facts preceding the final four paragraphs in the opinion of the Court of Appeals. 1 N.C. App. 51, 55, 159 S.E. 2d 592, 595.
For the reasons stated in Hagins v. Redevelopment Commission, the decision of the Court of Appeals is reversed, and this cause is remanded to that Court with the direction that it vacate the judgment of the Superior Court from which plaintiff appealed and remand the case to that court for such further proceedings, consistent with the legal principles herein enunciated, as may be initiated.
Error and remanded.